DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-9 and 19-25 are allowed, as amended by Applicant in the after final submitted. The after final submission has been entered on the record, and the amended and new claims overcome the prior art of record, as discussed in the most recent interview held and as set forth in Applicant’s arguments submitted with the after final. Therefore, the prior art rejections previously set forth have been withdrawn and no rejections remain on the record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s new and amended claims now recite a chewing gum composition comprising at least one water soluble color compound recited and at least one water insoluble color compound recited incorporated into the water insoluble gum base, where the water soluble compound leaches out of the gum into the saliva in the claimed time frame to change the color of the gum to a color of the at least one water insoluble color compound, or where the color is changed from a combined color of the at least one water soluble and water insoluble color compounds to a color of the at least one water insoluble compound, and wherein, in both cases, the water insoluble color compound stays within the chewing gum base during chewing. The closest prior art previously applied of Song fails to teach the new and amended claimed composition, and teaches that the gum changes to a color of one of the water soluble color compounds, and does not describe a color change to one of the water insoluble color compounds incorporated into the gum base, as currently claimed. The following prior art, made of record by Applicant, is also identified by the Examiner as being close prior art, but also do not teach the new and amended claimed chewing gum composition.
WO2002/087352 teaches color changing gum, where the hydrophilic (water soluble) portion of the chewing gum can be utilized to release water insoluble colors during chewing and the hydrophobic (water insoluble) gum base can be utilized to control release of water soluble colors during chewing, which is different from what is claimed by Applicant.   
US2012/0253232 teaches pigments and colors mixed into a gum base (yellow, red and blue) (Paragraphs 18-19), where the gum is green before chewing, and once chewed, the yellow and blue dissolve out, most likely water soluble colors, and the gum changes to red, which also appears to be water soluble, where the color change occurs due to changes in pH of the chewing gum during chewing. 
JP2000-083593 also teaches color changing gum using an acidulant to change color, and teaches adding violet, blue, citric acid, and curcuma pigment (Paragraph 17), which is described as a yellow pigment, and possibly a water insoluble color agent in the gum base, which could read on the claimed water insoluble color compound. However, the reference teaches the gum changes from red to green after about 5 minutes and does not teach the claimed limitations, as described above.
Lastly, WO96/29047 teaches using pH to achieve color changing in compositions including gum, and also does not teach the claimed chewing gum composition as described above. Therefore, Applicant’s claims are considered free of the prior art and deemed allowable by the Examiner at this time. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368. The examiner can normally be reached Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        9/1/2022